Citation Nr: 0412147	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1958 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran withdrew his request for a hearing in a written 
statement received by VA in February 2003.


FINDINGS OF FACT

1.  The veteran has completed high school and has limited 
employment skills.

2.  The veteran's service-connected disabilities when 
combined together are rated as 70 percent disabling, and are 
shown to be sufficient to prevent him from performing any 
type of substantially gainful labor consistent with his 
education and experience, regardless of his advancing age.


CONCLUSION OF LAW

The criteria for a total rating for individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In the instant case, relative to the veteran's claim for 
TDIU, the Board's award of that increased compensation is 
fully favorable to the veteran.  Given that this 
determination is favorable to the veteran, sufficient 
evidence has been developed, regardless of any VCAA 
compliance or lack thereof.  Therefore, the Board need not 
further address the matter of compliance with the VCAA 
regarding the claim.

The veteran maintains in his March 2002 application for 
benefits (VA Form 21-8940) that he became disabled as a truck 
driver in February 2000 as a result of his service-connected 
disorders.  The veteran has been granted service connection 
for a fused right hip, currently evaluated as 60 percent 
disabling; arthritis of the lumbar spine, evaluated as 20 
percent disabling; and arthritis of the left hip, evaluated 
as 10 percent disabling.  The veteran's combined disability 
evaluation is 70 percent.  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The regulatory scheme for TDIU provides 
that VA will grant a total disability rating for compensation 
purposes based upon individual unemployability when the 
medical evidence shows that the veteran is precluded from 
obtaining or maintaining gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  In determining whether the veteran is entitled to 
TDIU, neither his non-service-connected disabilities nor his 
age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when a veteran is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a).  Since the veteran has one 
disability evaluated as 60 percent disabling, and has a 
combined evaluation of 70 percent, the veteran meets the 
schedular criteria for consideration of an award of TDIU.

In determining whether the veteran's service-connected 
disabilities preclude him from employment consistent with his 
education and experience, the evidence as to the veteran's 
education and experience has been considered.  The veteran 
has a high school education.  After service, the veteran 
reportedly has been primarily employed as a truck driver.  He 
explained in his February 2003 substantive appeal that he had 
been employed as a truck driver for the last 20 years.  
Moreover, he reported that he had unsuccessfully attempted to 
obtain employment as a taxi driver after losing his job as a 
truck driver.  He was unable to hold this position, however, 
due to his service-connected disorders.  

Given the veteran's level of education and his limited 
employment experience, it is clear that the veteran's 
employment prospects would be limited to very basic types of 
unskilled manual labor.  The medical evidence establishes 
that the veteran's hip and low back disorders have interfered 
with the veteran's ability to work in his profession as a 
truck driver.  

The medical evidence of record establishes that the service-
connected disorders result in impairment of the veteran's 
ability to attain further employment skills, regardless of 
his advancing age.  A VA outpatient examiner noted in a March 
2003 report that, at the present time, the veteran was not 
able to be gainfully employed, especially as a truck driver 
because driving a truck required prolonged sitting, standing, 
bending, lifting, and carrying.  The Board finds this VA 
outpatient examiner's opinion compelling.  Based on the 
veteran's medical history, the VA examiner specifically noted 
that the veteran's service-connected disorders prevented him 
from being gainfully employed.  The examiner then added 
"especially as a truck driver".  

Prior to that report, VA examined the veteran in May 2002.  
In summary, the VA examiner provided the following report.  
The veteran had an antalgic type of gait.  The veteran's low 
back was tender with some muscle tightness with moderate 
limitation and flexibility.  Straight leg raising on the left 
caused some pain in his buttock and thigh.  The left hip had 
good range of motion and normal range of motion of the right 
hip.  The examiner diagnosed the veteran with status post 
arthrodesis of the right hip and degenerative lumbar disc 
disease.  The veteran took anti-inflammatory medication to 
relieve the pain caused by these disorders.  

The Board has carefully considered the "positive" evidence 
with respect to his claim for service connection for a TDIU.  
The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In contrast to the 
evidence discussed above, the Board notes that there is no 
medical evidence that the veteran is capable of performing 
the activities required for any type of employment that would 
be consistent with his education and experience or that he 
would be able to work sufficient hours each week for other 
than marginal employment.  See Bowling v. Principi, 15 Vet. 
App. 1, 12-14 (2001).  Accordingly, the benefit of the doubt 
is given to the veteran.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is established, subject to laws and 
regulations governing awards of monetary benefits.




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



